Gregory, Justice.
The issue before this court is whether a meeting of the Warren County Board of Commissioners violated the notice provisions of the Open Meetings Act, OCGA § 50-14-1 (d). The trial court found the notice posted by the Commission for a public meeting to determine whether to apply to be the host site for a hazardous waste dump did not meet the requirements of the statute, and enjoined the Commission under OCGA § 50-14-1 (f) from filing the application.1 The notice in question was posted on the community bulletin board of the Warren County Courthouse at 3:00 p.m., Friday, March 25, 1988. It stated:
March 25, 1988
The Warren County Board of Commissioners will be meeting at approximately 1:00 p.m. on Sunday, March 27, 1988 at the Community Services Building. The Board of Commissioners will be meeting on Monday, March 28, 1988 for a special called meeting to discuss important matters between the hours of 8:00 a.m. and 5:00 p.m.2
The Open Meetings Act, OCGA § 50-14-1 (c), provides that “[a]ll meetings of any agency at which proposed official action is to be discussed or at which official action is to be taken shall be open to the public at all times.” There is no contention that the meeting in question was closed to the public. It is undisputed that the meeting was open to members of the press and public, and that representatives of both groups were in attendance. The narrow issue before us is whether the notice of the specially called March 28 meeting complied with the requirements of OCGA § 50-14-1 (e).3 This section provides in relevant part,
*575Every agency shall prescribe the time, place and dates of regular meetings of the agency. Such information shall be available to the general public. . . . Whenever . . . .any specially called meeting required to be open to the public is to be held, the agency shall give due notice thereof. A notice shall be sufficient if posted for a period of 24 hours at the place of regular meetings. When special circumstances occur and are so declared by an agency, that agency may hold a meeting with less than 24 hours’ notice upon giving such notice as is reasonable under the circumstances, in which event the reason for holding the meeting within 24 hours and the nature of the notice given shall be recorded in the minutes. [Emphasis supplied.]
The trial court found that because the notice of the March 28 specially called meeting did not specify the exact time or place of the meeting, it was deficient under the Act. However, as can be seen from the code section, the legislature has set out three notice requirements for regular meetings of a state agency. The notice must “prescribe the time, place and dates of regular meetings of the agency.” The legislature has separately set out three notice requirements for a specially called meeting. 1) The notice must be posted for a period of 24 hours prior to the meeting. 2) The notice must be posted “at the place of regular meetings.” 3) Last, the content of the notice must provide “due notice” of the meeting.
There is no question but that the notice was posted 24 hours prior to the meeting. Appellees argue that because the notice was posted only two hours before the “close of business” on Friday, the 24-hour requirement was not met.4 However, the legislature has required only that notice be posted for a period of 24 hours in advance of a specially called meeting. The statute does not require that the notice be posted 24 “business” hours in advance of the meeting.
Likewise, there is no contention that the notice in this case was not “posted. . . .at the place of regular meetings.” Notice of where a meeting will be held is covered by the requirement that the notice be posted at the place of the regular meeting. This obviously indicates that a specially called meeting will be held where regular meetings are held, as was done in this case.
The only remaining issue is whether the content of the notice constituted “due notice” within the meaning of OCGA § 50-14-1 (e). *576No Georgia cases have interpreted this provision. We hold that due notice is the giving of that information sufficient for one to make the expected response. The notice in this case that the specially called meeting would be held “between 8:00 a.m. and 5:00 p.m.” provided “due notice” under OCGA § 50-14-1 (e). Anyone who saw the notice could have attended the meeting had he or she chosen to do so. At most a citizen would have wasted an hour and five minutes by coming to the courthouse at 8:00 a.m. Even that could have been avoided by a telephone call. Thus it is not the content of the notice that is the problem. It is that the citizens did not see the notice. But in that regard we are bound by what the statute itself requires. It requires due notice posted 24 hours at the place of regular meetings. If more effective notice is desired, the statute must be amended.
We therefore hold that the trial court erred in enjoining the Warren County Board of Commissioners from applying to be the host site for a hazardous waste incinerator and storage facility.

Judgment reversed.


All the Justices concur except Weltner, Bell and Hunt, JJ., who dissent.


 The trial court’s order is appended.


 The meeting held on Sunday, March 27, 1988 was a public forum at which a number of experts discussed the nature of hazardous waste facilities.


 OCGA § 50-14-1, as amended by Ga. Laws 1988, p. 235, § 1, effective July 1, 1988, is not applicable to this case.


 The Sheriff of Warren County filed an affidavit stating the Warren County Courthouse is open to the public on weekends, and that the public has ready access to the bulletin board where this notice was posted. There was some evidence in the record tending to contradict this.